Title: To Thomas Jefferson from Ezra Stiles, 8 December 1786
From: Stiles, Ezra
To: Jefferson, Thomas



Sir
Yale College Decr. 8. 1786.

At our public Commencement 13th. Septr. last, the Reverend the Corporation of this College conferred upon yourself the Degree of Doctor in Laws. Immediately after, I journeyed to Albany, Ft. Edward, and Lake George, and was absent from home about six Weeks. Before my Departure I wrot a Letter to you advising this Transaction, and left it with my Family to forward by the first Opportunity. But it has been neglected. You will be pleased to accept this as a Token of our Respect and Honor for one of the first Literary Character in the Republic of Letters. We esteem ourselves highly honored in enrolling your Name in the Catalogue of this University. Hereafter I will do myself the Honor of transmitting to you the Diploma of your Doctorate.
I sent you last Spring the Drawing of some curious antique Fortifications at the Confluence of Muskinghum River with the Ohio. I expected that Dr. Wales would have delivered it to you in  person at Paris. But when he left Port l’Orient without proceeding to Paris, he forwarded it to you from thence.
In my Journey I visited the medical Springs near Balltown 12 or 14 m. North of Schenectady, at Saratoga 12 m. beyond, and that at New Lebanon about 25 m. SE from Albany on the Line between the States of Massachts. and N York and 6 m. W. from Pittsfield. The Latter was not in Taste different from common spring water. The Tastes of the two former were alike, saline, very acidulous and astringent, and as disagreeable as a solution of Epsom Salts. I immersed a Fahr: Pocket Thermometer about 12 or 15 minutes in each and found the Mercury to stand at 53 and 54, when the Temperature of the external Air was 76. Immersed in Hudsons River the stood at 54. I immersed it in Lebanon Springs and it stood at 71 when in the external Air it was 65. So the last was warmer than the external Air. All three springs were very ebullient or incessantly boiling—a boiling caused, not by Heat, but by Protrusion from the subterraneas fountain. There are about a dozen of these saline Springs (from which Salt has been procured) on the Banks of a Ravine at Saratoga, within about 100 Rods. The upper Saratoga Spring is in a Rock or incrusted Concretion in a conica[l] form 8 feet in the horizontal Diameter of the Base and 4 f. high, with a hollow Perforation in the manner of a Millstone thus 
    
        
            
                
            
            This Protuberance seems to have been formed or grown in a Tractofages from a muriatick Despusmation of the mineral Waters.
        
    

Very seldom does the Water overflow the Top. Ordinarily the Water is stationary within nine Inches of the Top. Neither is there any Hole on the side of this Rock, nor any Discharge at or near the Bottom from whence there is any apparent Evacuation or Discharge of the internal water. And altho’ Gallons are daily drawn out from the Hole in the summit, there is no Diminution of the Altitude of the Water. A fine attenuated volatile and pungent Vapor incessantly, but invisibly exhales from the Perforation. In this probably the essential Efficacy consists, For where the Water is transported in well closed glass or wooden Vessels to any distance, it ever  looses its Virtue or Efficacy entirely. These Waters have been tried chemically, but I have not the Experiments.
Col. Humphreys, who was a Member of our Assembly the last Session, and by the Assembly appointed Colonel to command the Connectt. Quota of about 180 or 200 Troops for the Defence of the Frontiers against Indian Incursions, has obliged me with the two Volumes of the American Travels of the Marquiss de Chattelux. I have just finished Reading them with great Pleasure and Entertainment. They have afforded me a most delicious and exquisite satisfaction. The Observations on our Country political, physical or natural, military, historical, literary and characteristics made by so ingenious, sagacious learned and patriotic a Foreigner, are highly informative. I am surprized that a Stranger should enter so deeply and judiciously into the genius, Manners, Laws, and political Institutions of our Country. Will you be pleased to make my most Respectful Compliments to that illustrious Nobleman and General, and beg him to accept my Thanks for the Honor he has done us by his Pen and his Arms; even tho’ I might not in every Thing concur with some of his critical and learned Remarks, particularly on the wonderful Pont-naturel. Wishing you every Blessing, I am, Dear Sir, with the greatest Esteem & Respect, Yr obedt very hble servt.,

Ezra Stiles

